We confirm. Contrary to petitioner’s assertion, the determination in issue is supported by substantial evidence in the form of the misbehavior report and hearing testimony from the nurse involved in the incident (see Matter of Bonez v McGinnis, 305 AD2d 814, 815 [2003]). To the extent that the record contains conflicting evidence, credibility issues were created for resolution by the Hearing Officer (see Matter of Roman v Selsky, 42 *947AD3d 721, 721 [2007], lv denied 9 NY3d 815 [2007]). Petitioner’s remaining contentions, including his claim that the misbehavior report was not issued in a timely manner, have been considered and found to be unavailing.
Cardona, P.J., Peters, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.